Citation Nr: 1748840	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  15-42 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for cancer of the oropharynx, tongue, and tonsils, to include as due to exposure to herbicide agents


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965, January 1966 to January 1970, and from July 1970 to April 1973.  The Veteran's service includes service in Thailand during the Vietnam War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal was brought before the Board in November 2016, which granted the issue of whether the Veteran was exposed to herbicide agents and remanded the issue of whether service connection for the claimed disability is warranted due to herbicide exposure for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The medical evidence of record is at least in equipoise as to whether the Veteran's cancer of the oropharynx, tongue, and tonsils, is due to herbicide exposure in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for cancer of the oropharynx, tongue, and tonsils has been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The VA has also established a presumption of herbicide agent exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military service, served in the Republic of Vietnam during the period beginning on January 1962 and ending May 1975 shall be presumed to have been exposed during such service to an herbicide agent.  
38 C.F.R. §§ 3.307, 3.309(e).  

VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era. See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"). VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand." Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure.

Under 38 C.F.R. § 3.309 (e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

However, the Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442 -449 (1996).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

As mentioned above, the Board has previously decided that the Veteran was exposed to herbicide agents during his active service in Thailand.  Therefore, the remaining question is whether the claimed disability is related to exposure to herbicides to include on a presumptive basis or by affirmative evidence of a nexus.  
The Veteran contends that his cancer of the oropharynx, tongue, and tonsils are due to exposure to herbicide agents during his service in Thailand.  

The Veteran was given a VA examination in January 2017.  The examiner noted the Veteran had been diagnosed with recurrent squamous cell carcinoma involving right oropharynx, residuals of surgery. The examiner noted that the Veteran was diagnosed with squamous cell carcinoma of the right tonsil in June 2007, which included symptoms of a sore throat and bleeding from the right tonsil.  The examiner also noted that in May 2012 the Veteran had surgery for his recurrent squamous cell carcinoma involving right oropharynx that was causing bleeding from the right tonsillar area.  The examiner further noted that in September 2014 the Veteran was then diagnosed with squamous cell cancer of the oropharynx, pharynx, tongue, and tonsil.  The examiner noted the Veteran had malignant tumors or neoplasms and other pertinent nose, throat, larynx, or pharynx conditions, including scars.  The examiner further stated the Veteran had residual conditions and complications due to neoplasm, including hypothyroidism due to radiation and chemotherapy in 2007.  Lastly, the examiner diagnosed the Veteran with head and neck cancer- squamous cell carcinoma of the pharynx and oral cavity. The examiner stated that medical literature has said squamous cell carcinoma of the larynx and the base of the tongue have been associated with exposure to Agent Orange; however, the American cancer society has provided that there is inadequate and insufficient evidence to determine whether an association exists for mouth, throat, and sinus cancers to Agent Orange.  The examiner then rationalized that due to the unknown etiology of the cancer and without clear evidence association with Agent Orange, it would be mere speculation on the examiner's part to give an opinion on whether it is incurred or caused by Agent Orange. 

Following this examination, the Veteran attended an Agent Orange Environmental Registry examination in February 2017 at the VA Medical Center in Syracuse, New York.  The Veteran was seen by a VA nurse practitioner examiner who specializes in conducting Agent Orange environmental examinations.  The VA examiner stated that they have been conducting environmental examinations for 19 years and has seen several veterans who were exposed to Agent Orange with varied types of head, neck, throat, and tonsillar cancers.  The examiner then opined that the Veteran's throat and neck cancer is most likely than not related to his Agent Orange exposure. 

Upon review of the foregoing evidence, the Board concludes that the evidence of record is at least in equipoise that the Veteran's cancer of the oropharynx, tongue, and tonsils is due to his exposure to herbicide agents. 

The Board finds the opinion of the February 2017 examiner to be of significant probative value in determining that the Veteran's cancer condition is related to his in-service herbicide agent exposure.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the examiner demonstrated the required knowledge and skill needed to provide the medical opinion given. 

As there is an approximate balance of positive and negative evidence regarding whether cancer of the oropharynx, tongue, and tonsils was related to service, the Board resolves all doubt in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service connection for cancer of the oropharynx, tongue, and tonsils is warranted. 


ORDER

Service connection for cancer of the oropharynx, tongue, and tonsils is granted.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


